DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Interpretation
Applicant's arguments filed 01/04/2022 have been fully considered. Applicant argues that the amendment have resolved the claim interpretation issue necessitating a withdraw of the interpretation under 112f. Applicant’s amendments have created new 112f issues. See the updated for further clarification. 
Rejection Under 112(b)
Applicant's arguments filed 01/04/2022 have been fully considered. Applicant argues the amendments resolve the issue. Applicant’s amendments appear to have resolved the issue however, in light of the amendment new 112(b) issues have been identified. See the updated rejection for further clarification.
Rejection Under 112(a)
Applicant's arguments filed 01/04/2022 have been fully considered. Applicant argues the amendments resolve the issue. Applicant’s amendments appear to have resolved the issue however, in light of the amendment new 112(a) issues have been identified. See the updated rejection for further clarification.
Rejection Under 101
Applicant's arguments filed 01/04/2022 have been fully considered. Applicant argues the amendments resolve the issue. Applicant’s arguments are unpersuasive and moot in light of the amendments. See the updated for further clarification.
Rejection Under 103
Applicant's arguments filed 01/04/2022 have been fully considered. Applicant argues that none of the prior art teaches all of the limitations of the amended claims. Applicant’s arguments are unpersuasive and moot in light of the amendments. See the updated for further clarification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Regarding Claim 1 – The claim recites “an entry module for accessing plurality of modules, for registration of the patient… and a receiving means for entry into the system”. See MPEP 2181. The claim limitation uses the term “entry module”. The “entry module” is modified by functional language “for accessing…, for registration…, and for a receiving means….” The “entry module” is not modified by sufficient structure, material or act for performing the claim. Therefore 112(f) is invoked. See Spec. [0031].
Regarding Claim 1 – The claim recites “a location module for recording at least a geo-location….” See MPEP 2181. The claim limitation uses the term “location module”. The “location module” is modified by functional language “for recording at least a geo-location….” The “location module” is not modified by sufficient structure, material or act for performing the claim. Therefore 112(f) is invoked. See Spec. [0050]-[0051].
Regarding Claim 1 – The claim recites “a monitoring unit connected to the patient device that records the data….” See MPEP 2181. The claim limitation uses the term “monitoring unit”. The “monitoring unit” is modified by functional language “that records the data….” The “monitoring unit” is not modified by sufficient structure, material or act for performing the claim. Therefore 112(f) is invoked. See Spec. [0026].
Regarding Claim 1 – The claim recites “a communicator to receive and transmit information….” See MPEP 2181. The claim limitation uses the term “communicator”. The “communicator” is modified by functional language “to receive and transmit information….” The “communicator” is not modified by sufficient structure, material or act for performing the claim. Therefore 112(f) is invoked. See Spec. [0011].
Regarding Claim 1 – The claim recites “an entry module for accessing plurality of physician modules, for registration of the physician… and a receiving means for entry into the system”. See MPEP 2181. The claim limitation uses the term “entry module”. The “entry module” is modified by functional language “for accessing…, for registration…, and for a receiving means….” The “entry module” is not modified by sufficient structure, material or act for performing the claim. Therefore 112(f) is invoked. See Spec. [0031].
Regarding Claim 1 – The claim recites “a retriever module to enter a search criteria… and thereby retrieve information….”. See MPEP 2181. The claim limitation uses the term “retriever module”. The “retriever module” is modified by functional language “to enter a search criteria… and thereby retrieve information….” The “retriever module” is not modified by sufficient structure, material or act for performing the claim. Therefore 112(f) is invoked. See Spec. [0037].
Regarding Claim 1 – The claim recites “an update module to receive updated diagnosis….” See MPEP 2181. The claim limitation uses the term “update module”. The “update module” is modified by functional language “to receive updated diagnosis….” The “update module” is not modified by sufficient structure, material or act for performing the claim. Therefore 112(f) is invoked. See Spec. [0028].
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Appropriate correction is required. 
Regarding claim 1, the claim recites “a communicator” and “an update module”. After reviewing the specification there does not appear to be sufficient support for “a communicator” and “an update module”. The specification at [0011] does not clarify what the communicator is and whether it is hardware or software. The specification at [0028] does not clarify what the update module is and whether it is hardware or software. Appropriate correction is required. 
Regarding claim 10, After reviewing the specification there does not appear to be support for any of the calculating and comparing and calculating limitations recited on pages 15-16 of the amended claims filed 1/4/2022. Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites “an entry module for accessing the plurality of physician modules”, however an entry module is already recited above for the patient. It is unclear if these module are the same or different. Appropriate correction is required. 
Regarding claim 10, the claim appears to be reciting method steps while depending from a system claim, thereby mixing statutory categories. For examination purposes claim 10 is interpreted as a system claim. Appropriate correction is required.
Regarding claim 10, the claim recites “the diagnosis matrix”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Regarding claim 1, the claim limitations “a communicator” and “an update module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification at [0011] does not clarify what the communicator is and whether it is hardware or software. The specification at [0028] does not clarify what the update module is and whether it is hardware or software. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1-7, 9-10 are drawn to a system for patient tracking and diagnosing, which is within the four statutory categories (i.e. apparatus). 
Step 2A of the Alice/Mayo Test - Prong One 
The independent claim 1 recites: 
A patient tracking and diagnosis system, comprising: 
data collection and analysis storage unit that stores information received from multiple patients, correlates the information and thereby generates a predictive analysis report of the transmissible disease that the patient might have contacted the suspected or confirmed patients with the same transmissible disease; 
an entry module for accessing plurality of modules, for registration of the patient through proper credentials by the patient and a receiving means for entry into the system;
a location module for recording at least a geo-location from a patient device; 
a monitoring unit connected to the patient device that records the data related to patient' s health; 
a data storage module for storing information entered by the patient and recorded by the modules of said mobile application module; 
a communicator to receive and transmit information to the data collection and analysis storage unit; and 
a patient notification module to receive notifications from physicians, medical authorities, or pharmaceutical companies, wherein the notifications is related to a field of medicine, follow-ups, motivational, or updates; 
a physician application module with a physician interface unit- that displays information and facilitates interaction of the physician with plurality of modules, wherein said plurality of modules comprising: 
an entry module for accessing the plurality of physician modules, for registration of the physician through proper credentials by the physician and a receiving means for entry into the system; 
a retriever module to enter a search criteria related to at least one patient by the physician and thereby retrieving information wherein the information including location of the patient, medical history, previous suspected or confirmed diagnosis of other patients proximity of the patient from the other patients thereof; 
an update module to receive updated diagnosis, and misdiagnosis of the physician by comparing diagnosis data with other physicians for the same transmissible disease; 
a peer to peer module to request medical information from another physician, follow up diagnosis from another physician; and 
a physician notification module which facilitates the physician to send notifications to treated patients and their contacts.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal behavior or interactions, but for the recitation of generic computer components. For example, but for the data collection and analysis storage unit, the entry modules, location module, monitoring unit, data storage unit, communicator, notification module, physician application module, retriever module, update module, peer to peer module, and physician notification module, correlating, analyzing, and predicting exposure of a patient to a transmissible disease, based on plurality of parameters relate to managing human behavior/interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers management of personal behavior or interactions but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-7, 9-10 reciting particular aspects of patient tracking and diagnosing but for the recitation of generic computer components). 
Step 2A of the Alice/Mayo Test - Prong Two 
The independent claim 1 recites: 
A patient tracking and diagnosis system, comprising: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
data collection and analysis storage unit that stores information received from multiple patients (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), correlates the information and thereby generates a predictive analysis report of the transmissible disease that the patient might have contacted the suspected or confirmed patients with the same transmissible disease; 
an entry module for accessing plurality of modules, for registration of the patient through proper credentials by the patient and a receiving means for entry into the system; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a location module for recording at least a geo-location from a patient device; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) 
a monitoring unit connected to the patient device that records the data related to patient' s health; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a data storage module for storing information entered by the patient and recorded by the modules of said mobile application module; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a communicator to receive and transmit information to the data collection and analysis storage unit; and (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - See MPEP 2106.05(d)(II) Symantec)
a patient notification module to receive notifications from physicians, medical authorities, or pharmaceutical companies, wherein the notifications is related to a field of medicine, follow-ups, motivational, or updates; (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - See MPEP 2106.05(d)(II) Symantec)
a physician application module with a physician interface unit- that displays information and facilitates interaction of the physician with plurality of modules, wherein said plurality of modules comprising: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
an entry module for accessing the plurality of physician modules, for registration of the physician through proper credentials by the physician and a receiving means for entry into the system; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a retriever module (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) to enter a search criteria related to at least one patient by the physician and thereby retrieving information wherein the information including location of the patient, medical history, previous suspected or confirmed diagnosis of other patients proximity of the patient from the other patients thereof;  
an update module to (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) receive updated diagnosis, and misdiagnosis of the physician by comparing diagnosis data with other physicians for the same transmissible disease; 
a peer to peer module to (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) request medical information from another physician, follow up diagnosis from another physician; and 
a physician notification module which facilitates (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) the physician to send notifications to treated patients and their contacts.
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of the data collection and analysis storage unit, the entry modules, location module, monitoring unit, data storage unit, communicator, notification module, physician application module, retriever module, update module, peer to peer module, and physician notification module, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0011], [0026], [0028], [0031], [0037], [0050], [0051], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of using a communicator to receive and transmit information and receiving notification from a physician amounts to insignificant extrasolution activity, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-7, 9-10 recite additional elements which  additional elements which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, and add insignificant extra-solution activity to the abstract idea. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using the data collection and analysis storage unit, the entry modules, location module, monitoring unit, data storage unit, communicator, notification module, physician application module, retriever module, update module, peer to peer module, and physician notification module
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dodge (US 2019/0096532) in view Shaya (US 2016/0302666) in view of Miikkulainen et al. (US 2006/0112050) in view of Shaw et al. (WO 2018/013913). 
Regarding claim 1, Dodge discloses a patient tracking and diagnosis system, (Dodge Fig. 1, [0007], and [0014] FIG. 1 is schematic diagram of a system 10 for tracking illness), comprising: 
data collection and analysis storage unit that stores information received from multiple patients, correlates the information and thereby generates a predictive analysis report of the transmissible disease that the patient might have contacted the suspected or confirmed patients 
a mobile application module with a patient interface that displays information and facilitates interaction of the patient with plurality of modules, wherein said plurality of modules comprising: (Dodge [0014] the system 10 includes a software application that runs on a mobile device 12; and Fig. 2. Software application is the patient device. Fig. 2 shows a screenshot of the application running on a user's mobile device)
a location module for recording at least a geo-location from a patient device; (Dodge [0023] The system 10 tracks a plurality of users, each user having a personal mobile device 12 and each user having input a disease into the application running on each user's mobile device 12; [0014] the system 10 includes a software application that runs on a mobile device 12; and Fig. 2. Software application is the patient device. Fig. 2 shows a screenshot of the application running on a user's mobile device)
a data storage module for storing information entered by the patient and recorded by the modules of said mobile application module; (Dodge [0020] The application running on the mobile device 12 associates the illness data input by the user with the MEID and or MAID information to form a unique data packet associated with the user, and the mobile device 12 sends this unique data packet to the server computer 14; [0024] the health data input by users along with the pseudonymous (including MAID/MEID) information is collected by the server computer 14 and stored in a pseudonymous identifier database 20 {construed as information entered by user is recorded and saved in database and the user is construed as the patient})
a communicator to receive and transmit information to the data collection and analysis storage unit; and (Dodge [0019] the mobile device 12 can communicate data wirelessly to a WiFi router/modem 18 which in turn communicates the data through the internet 16 to the computer server 14 Dodge [0029] the server computer 14 can also be configured to send alerts to all users using a mobile device (e.g., a smartphone)) 
a patient notification module to receive notifications, wherein the notifications is related to a field of medicine, follow-ups, motivational, or updates; (Dodge [0029] the server computer 14 can also be configured to send alerts to all users using a mobile device (e.g., a smartphone) when the users have come in contact with symptomatic users; {Users receive notifications for updates on the situation when they are in contact with symptomatic users})
a retriever module to enter a search criteria related to at least one patient by the physician and thereby retrieving information wherein the information including location of the patient, medical history, previous suspected or confirmed diagnosis of other patients proximity of the patient from the other patients thereof; (Dodge [0032] open source Elasticsearch framework is used to allow all the data captured by server computer 14 to be searchable; [0034], Fig. 4 shows a screenshot of data returned and searched by server computer. For example, users’ locations can be searched and returned (Needles Freeway))
Dodge does not appear to disclose an entry module for accessing plurality of modules, for registration of the patient through proper credentials by the patient and a receiving means for entry into the system; receiving notifications sent from physicians, medical authorities, or pharmaceutical companies; a physician application module with a physician interface unit- that displays information and facilitates interaction of the physician with plurality of modules, wherein said plurality of modules comprising: an entry module for accessing the plurality of physician modules, for registration of the physician through proper credentials by the physician and a receiving means for entry into the system; a physician notification module which facilitates the physician to send notifications to treated patients and their contacts; an update module to receive updated diagnosis, and misdiagnosis of the physician by comparing diagnosis data with other physicians for the same transmissible disease; a peer to peer module to request medical information from another physician, follow up diagnosis from another 
an entry module for accessing plurality of modules, for registration of the patient through proper credentials by the patient and a receiving means for entry into the system; (Shaya [0100] In another approach, the present embodiments can begin with a patient logging into the system)
receiving notifications sent from physicians, medical authorities, or pharmaceutical companies (Shaya [0085] health instruction information includes information received from the physician or other health care provider to be sent to the patient. Health instruction information can be generated from physician device 38 and transmitted to patient device 36)
a physician application module with a physician interface unit- that displays information and facilitates interaction of the physician with plurality of modules, wherein said plurality of modules comprising: an entry module for accessing the plurality of physician modules, for registration of the physician through proper credentials by the physician and a receiving means for entry into the system; (Shaya [0080] server 40 cause a graphical user interface to be displayed on physician device 38 and requests physician credential information (e.g., a log-in name and a password) in order for physicians to be authorized to access information);  
a physician notification module which facilitates the physician to send notifications to treated patients and their contacts. (Shaya [0085] health instruction information includes information received from the physician or other health care provider to be sent to the patient. Health instruction information can be generated from physician device 38 and transmitted to patient device 36)
“Many known systems also lack a mechanism by which a physician can remotely and securely access such data.” See Shaya at [0005].
Therefore, it would have been obvious to one of ordinary skill in the art of medical decision support, before the effective filing date of the claimed invention, to modify Dodge to incorporate an entry module for accessing plurality of modules, for registration of the patient through proper credentials by the patient and a receiving means for entry into the system; receiving notifications sent from physicians, medical authorities, or pharmaceutical companies; a physician application module with a physician 
Dodge-Shaya does not appear to explicitly teach an update module to receive updated diagnosis, and misdiagnosis of the physician by comparing diagnosis data with other physicians for the same transmissible disease; a peer to peer module to request medical information from another physician, follow up diagnosis from another physician. However, Miikkulainen teaches that it was old and well known at the time of filing in the art of medical decision support to include:
an update module to receive updated diagnosis, and misdiagnosis of the physician by comparing diagnosis data with other physicians for the same transmissible disease; (Miikkulainen [0071], the system displays comparisons of a user's (physician’s) medical decision to the medical decisions of another user (another physician) or a group of users (group of physicians); [0072] system stores decisions and compares such decisions by one user to the decisions by other users and notifies a user when he fails to make a correct decision; [0081] system output to the user (physician) information such as suggestions, alternatives, warnings, and/or highlights pertaining to the diagnosis for the updating of diagnosis);
a peer to peer module to request medical information from another physician, follow up diagnosis from another physician; ([0077] The output from the host computer as illustrated at 605 may include decisions and information output from a virtual specialist feature. Such decisions and information may pertain to injuries or ailments that are beyond the scope of the user's judgment of assessment, diagnosis, or treatment, and may reflect the experience, decisions, or input of a separate user or a group of users… Physician receives input from different medical personnel and compares the diagnosis) 

Therefore, it would have been obvious to one of ordinary skill in the art of medical decision support, before the effective filing date of the claimed invention, to modify Dodge-Shaya, as modified above, to incorporate an update module to receive updated diagnosis, and misdiagnosis of the physician by comparing diagnosis data with other physicians for the same transmissible disease; a peer to peer module to request medical information from another physician, follow up diagnosis from another physician as taught by Miikkulainen. Modifying the system to incorporate a peer to peer module to allow for other physician diagnosis and updated information aids medical professionals to make decisions more efficiently and accurately.
Dodge-Shaya-Miikkulainen does not appear to explicitly teach a monitoring unit connected to the patient device that records the data related to patient's health. However, Shaw teaches it is old and well known in the art of healthcare data processing to include:
a monitoring unit connected to the patient device that records the data related to patient's health; (Shaw Fig. 1 and corresponding text; [0029] the computer network 100 may further include one or more medical devices 175. Such medical devices 175 may directly obtain information from subjects, such as information related to an illness or lack thereof, and provide such information as data to be used as described herein. Illustrative examples of such medical devices 175 include, but are not limited to, blood pressure monitoring devices, thermometers, pulse oximeters, heart rate monitors, laboratory analysis equipment (e.g., equipment that receives a biological sample or the like from a subject, conducts testing, and/or determines whether the subject has a particular infection or the like from the sample) and/or the like)
“Systems and methods that are related to tracking common infectious illness generally access self-reporting data, such as social network data and/or patient complaint data, which can be unreliable because an individual may report that he/she has a particular illness when in fact he/she does not have that illness or has a different illness. In addition, it may be unreliable to track a location of a person having a particular illness via self-reporting data.” See Shaw [0004]. 

Regarding claim 2, Dodge-Shaya-Miikkulainen-Shaw teaches the patient tracking and diagnosis system as claimed in claim 1, and Dodge further discloses wherein said system is configured to develop patterns to establish historical chain of contacts between known patients. (Dodge [0025], the server computer 14 can be configured to identify an individual path and intersections of symptomatic users throughout their journey by showing a searchable interface that can display where the plurality of users have been, who they have interacted with, and where they are going (e.g., using a forecast function). Thus establishing a historical chain of contacts). 
Regarding claim 3, Dodge-Shaya-Miikkulainen-Shaw teaches the patient tracking and diagnosis system as claimed in claim 1, and Dodge further discloses: 
wherein said data collection and analysis storage unit receives information from the mobile application module, wherein said information include geo-location, location history, time stamping of geo-location, and also the suspected and confirmed patient's with transmissible disease(s). (Dodge [0021] the server computer 14 periodically receive health data including disease information of the user, updated position, and time of the user from mobile application. The server computer 14 can thus be able to construct the movement of the user having the disease in time)
And Miikkulainen further teaches:
data related to patient's health including body temperature, heart rate, physical exertion; (Miikkulainen [0059] body temperature, pulse rate, blood pressure)
The motivation to combine the above mentioned references was discussed in the rejection of claim 1 and incorporated herein.
Regarding claim 4, Dodge-Shaya-Miikkulainen-Shaw teaches the patient tracking and diagnosis system as claimed in claim 1, and Miikkulainen further teaches wherein the system is configured to receive and store data from different locations from plurality of sources, wherein said plurality of sources include various physicians who medically treat patients, patient who sought medical care. (Miikkulainen [0025] In an embodiment, one or more additional users may enter data via the user devices 100… data may include patient data, clinical data [0031] The host computer 102 receives data and responds by executing operations and transmitting information. The host computer 102 may also store the data [0071], the system displays comparisons of a user's (physician’s) medical decision to the medical decisions of another user (another physician) or a group of users (group of physicians); [0072] system stores decisions and compares such decisions by one user to the decisions by other users and notifies a user when he fails to make a correct decision; [0081] system output to the user (physician) information such as suggestions, alternatives, warnings, and/or highlights pertaining to the diagnosis for the updating of diagnosis). 
Regarding claim 5, Dodge-Shaya-Miikkulainen-Shaw teaches the patient tracking and diagnosis system as claimed in claim 1, and Dodge further discloses wherein said data collection and analysis storage unit is either a database or a cloud network or a server. (Dodge [0019] server computer 14). 
Regarding claim 6, Dodge-Shaya-Miikkulainen-Shaw teaches the patient tracking and diagnosis system as claimed in claim 1, and Dodge further discloses wherein said location module further includes a time keeper for time stamping the geo-locations of the patient. (Dodge [0021] the server computer 14 periodically receive health data including disease information from the mobile device 12 user and an updated position of the user in time. Thus, the location as well as the time of the location information is recorded).
Regarding claim 7, Dodge-Shaya-Miikkulainen-Shaw teaches the patient tracking and diagnosis system as claimed in claim 1 and the physician, and Dodge further discloses wherein patient's medical status is changed initially as suspected with suggested diagnosis selected by the physician and is stored/updated in the data collection and analysis storage unit and the physician may access previous data of the patient to update the medical status of the patient or the physician may also remove the patient confirmation diagnosis status to indicate that the patient is no longer affected with the 
Regarding claim 9, Dodge-Shaya-Miikkulainen-Shaw teaches the patient tracking and diagnosis system as claimed in claim 1, and Miikkulainen further teaches wherein said data collection and analysis storage unit may identify physicians to contact based on the data processed by data correlation and predictive analysis. (Miikkulainen [0064] When executing the virtual specialist feature, the host computer supplies the user with decisions and information that pertain to the specific ailment or injury and information regarding the probable actions or recommendations of a medical professional or group of medical professionals that specialize in a medical discipline that addresses the ailment or injury. Physician receives input from different medical personnel and compares the diagnosis). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dodge-Shaya-Miikkulainen-Shaw in view of Iozzi et al. (Dec. 2, 2010), “Little Italy: An Agent-Based Approach to the Estimation of Contact Patterns- Fitting Predicted Matrices to Serological Data”, https://doi.org/10.1371/journal.pcbi.1001021. 
Regarding claim 10, Dodge-Shaya-Miikkulainen-Shaw teaches the patient tracking and diagnosis system as claimed in claim 1, and Dodge further discloses:
wherein a method of generating said medical diagnosis information of the patient by said patient by said data collection and analysis storage unit, comprises the steps of: (Dodge Fig. 1, [0007], and [0014] FIG. 1 is schematic diagram of a system 10 for tracking illness; [0019] The system 10 further includes a server computer 14 including one or more processors 14A. The one or more processors 14A are configured to process information including the health status of the user and the pseudonymous ID received from the mobile device 12 [0023] The system 10 tracks a plurality of users)
receiving a search query related to the patient by diagnosis analyzer entered by the physician through said patient data retriever, wherein the search query includes input including patient ID, health insurance number, location, address, suspected diagnosis data; (Dodge [0032] open source Elasticsearch framework is used to allow all the data captured by server computer 14 to be searchable; [0034], Fig. 4 shows a screenshot of data returned and searched by server computer. For example, users’ locations can be searched and returned (Needles Freeway))
processing received query in the diagnosis analyzer through a preloaded algorithm; (Dodge [0036] The computer program product includes a computer readable medium or storage medium or media having instructions stored thereon used to program the computer system to perform the functions or operations described [0019] The system 10 further includes a server computer 14 including one or more processors 14A. The one or more processors 14A are configured to process information including the health status of the user and the pseudonymous ID received from the mobile device 12)
calculating, by the preloaded algorithm, distance between geo points and time overlaps and lags of inquiry dataset and stored dataset; (Dodge [0021] the server computer 14 periodically receive health data including disease information from the mobile device 12 user and an updated position of the user. The server computer 14 can thus be able to construct the movement of the user having the disease in time)
comparing, by the preloaded algorithm, distance between geo points and time overlaps and lags of inquiry dataset and stored dataset; (Dodge [0021] the server computer 14 periodically receive health data including disease information from the mobile device 12 user and an updated position of the user. The server computer 14 can thus be able to construct the movement of the user having the disease in time. This same operation can be performed for a plurality of users. As a result, the server computer 14 is able to construct from the data gathered from the plurality of users a spread of a selected disease in time with the proximity or time information from plurality of users)
sending, by the physician application module, related diagnosis information to the physician through the patient data retriever. (Dodge [0023] Additionally, a user either associated 
Dodge-Shaya-Miikkulainen-Shaw does not appear to explicitly teach a pre- designed diagnosis matrix; calculating, by the preloaded algorithm, a prediction percentage based on the exposure count and the diagnosis matrix. However, Iozzi teaches it is old and well-known in the art of healthcare data processing to have:
a pre- designed diagnosis matrix; (Iozzi pg. 2 teaches the two major examples of this indirect approach are the Who-Acquires-Infection-From-Whom (WAIFW) matrix [3], and the proportionate/preferred mixing approach [19]. Such approaches have important restrictions: in a population divided in n age groups, a contact matrix contains nxn = n2 unknown entries {construed as the pre-designed diagnosis matrix})
calculating, by the preloaded algorithm, a prediction percentage based on the exposure count and the diagnosis matrix; (Iozzi pg. 2 teaches With our approach we generate three different types of contact matrices, possibly informative of distinct aspects of the biology of transmission: (a) a matrix describing the time spent in contact (Type 1) [27], (b) a matrix counting the number of repetition of contact episodes (Type 2), and (c) a matrix counting contacts as the average number of different persons contacted, i.e. the number of different social partnerships, (Type 3) as in [24].)
Using matrices represent valuable tools to assist mathematical modelers in formulating alternative assumptions and explaining infection patterns. See Iozzi pg. 8. 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the prior teachings/disclosure to incorporate a pre- designed diagnosis matrix; calculating, by the preloaded algorithm, a prediction percentage based on the exposure count and the diagnosis matrix as taught by Iozzi. Using a diagnosis matrix to predict exposure helps to formulate assumptions about infection patterns. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686